Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2, 3, 5-7, 9, 10, 16, 20, 27, 29, 31, 32, 34, 38, 39, 48, 53 and 55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim 1 is drawn to critical components/limitations that are defined in vague manner with  their property and functional language. 
While one of skill in the art at once would recognize what a divalent cation is, it is unclear which of these would have solubility, further in view of the indefinite phrase ‘at least’ (also see claim 3 and 38 and 39 for at least) such that the metes and bounds of this limitation is not clear.  
Dependent claims do not solve the problem of the base claim.  As such claims 2, 3, 5-7, 9, 10, 16, 20, 27, 29, 31, 32, 34, 38, 39, 48, 53 and 55 are rejected as well

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9, 10, 16, 20, 27, 29, 31, 32, 34, 38, 39, 48, 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Franz, EP 2198865 and Andersson EP 2152313. 

Franz discloses (see ex.1-4) a solid oral nicotine formulation comprising:
nicotine Polacrilex (nicotine-resin combination), containing 2.8 wt% CaCl2 (see table 1) entry 14 and wherein composition comprises 8.7 wt% nicotine.
As per the examples the white powder obtained here is dry powder (that is solid).  

The amount of added nicotine can be determined by a skilled person depending of the properties of the product (chewing gum, lozenge etc...) he/she wishes to obtain (see for instance Andersson, wherein the amount of nicotine is adjusted depending on the manufactured product)
The addition of a pH regulating belongs to the common general knowledge in the field (see for instance Andersson, examples 1-10; par.58-62). Moreover, the type of pH regulating agent does not provide for any unexpected technical effect. It is considered that a skilled person would consider any type of known pH regulating agent as an obvious alternative.
The addition of sugar alcohols belongs to the common general knowledge in the field (see for instance Andersson, ex.1-1 0; par.82) and cannot involve an inventive step.  
The use of disintegrant belongs to the common general knowledge in the field and would be obvious for a skilled person. For instance, D2 suggests to add starch or alginate to the products (see par.45 and 46).
As taught by Franz, see [0009] ,compositions containing nicotine or nicotine derivatives are known as active ingredients for compositions are well-known in the art.  Also see Andersson, [0015]. 
As pointed out, the limitations (of the base claim 1 and dependent claims) with respect to the active ingredients nicotine, resin, water and calcium salt (as well as sugar alcohol and disintegrants) of the solid chewing gum of the instant claims are taught in the prior art.  The difference is the limitations with respect to the % wt of these components and language with respect to solubility at said conditions of base claim for example. The disclosure with respect to the specific calcium salt is CaCl2, same as the one taught in the prior art. Its solubility property is an inherent property. Optimizing the % wt is within the routine practice of one skill in the art.  For example see Franz working examples as well as Franz claims 6 and 8. Also see Franz throughout.  
Therefore one of skill in the art would have reasonable expectation of success as all the claimed elements were in the prior art and one skilled in the art could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 5, 6, 15 17, 18, 19, 21, 28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 12, 13, 15, and 26, of copending Application No. 16/213641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming an orally disintegrating nicotine product comprising nicotine and a pH regulating agent.  Copending Application No. 16213641 has additional limitations.

Claims 1-3, 5-7, 9, 10, 16, 20, 27, 29, 31, 32, 34, 38, 39, 48, 53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 14-16, 20, 22, 24, 26, 27, 31, 34, 37 and 51 of copending Application No. 17099446 (reference application) further in view of Franz, EP 2198865 and Andersson EP 2152313.  Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims overlapping subject matter.  

17099446 claims (two shown below) A pouch composition comprising a nicotine-ion exchange resin combination, water in an amount of at least 15% by weight of the pouch composition, and inorganic divalent cations.  The oral pouched nicotine product comprising a saliva- permeable pouch and the pouch composition of any of claims 1 50 claim 1 enclosed in said pouch.
To avoid redundancy with respect to the teaching of Franz and Andersson see section under Claim Rejections - 35 USC § 103

Claims 1-3, 5-7, 9, 10, 16, 20, 27, 29, 31, 32, 34, 38, 39, 48, 53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 14-16, 20, 22, 24, 26, 27, 31, 34, 37 and 51 of copending Application No. 17099446 (reference application) further in view of Franz, EP 2198865 and Andersson EP 2152313.  Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims overlapping subject matter.  
17099446 claims (two shown below) A pouch composition comprising a nicotine-ion exchange resin combination, water in an amount of at least 15% by weight of the pouch composition, and inorganic divalent cations.  The oral pouched nicotine product comprising a saliva- permeable pouch and the pouch composition of any of claims 1 50 claim 1 enclosed in said pouch.
To avoid redundancy with respect to the teaching of Franz and Andersson see section under Claim Rejections - 35 USC § 103
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625